1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELIZABETH CUEVAS, as an individual                   Case No.: 18cv1189-GPC (LL)
     and on behalf of all others similarly
12
     situated,                                            ORDER GRANTING JOINT
13                                       Plaintiff,       MOTION FOR PROTECTIVE
                                                          ORDER WITH MODIFICATIONS
14   CONAM MANAGEMENT
15   CORPORATION; and                                     [ECF No. 20]
     DOES 1 THROUGH 10,
16
                                       Defendant.
17
18
19         On December 7, 2018, the parties filed a joint motion asking the Court to enter their
20   stipulated Protective Order. ECF No. 20. In one of the provisions, the parties requested a
21   an exception to the Civil Chambers Rules for the undersigned magistrate judge, to allow
22   (1) additional time to file any motions related to discovery disputes and (2) to designate
23   the date giving rise to a dispute concerning confidential designation as the date of receipt—
24   as opposed to the date of service—of the document in question by the receiving Party. Id.
25   at 2, 6-7. In support, the parties state that allowing the parties sixty days to file discovery
26   disputes, as opposed to thirty days, would allow the parties to work out issues themselves
27   and decrease the need to involve the Court. Id. at 2; see also Judge Lopez Civil Chambers
28   ///

                                                      1
                                                                                                (LL)
1    Rules, Section V.C.1 The Court denies the parties’ request for a blanket exception to its
2    chambers rules for the timely filing of discovery motions.2 Accordingly, for good cause
3    shown, the joint motion for entry of a Protective Order is GRANTED with the following
4    modifications:
5               1.          Paragraph 5(d) should read: “Consistent with Rule V(C) of the Chambers
6    Rules, any motion related to discovery disputes must be filed no later than thirty (30) days
7    after the date upon which the event giving rise to the dispute occurred. The date giving
8    rise to a dispute concerning a confidential designation under this Protective Order shall be
9    the date of service of the document in question.”
10              2.          Paragraph 7(b) should read: “In the event a party wishes to file a document
11   or other materials designated as ‘Confidential’ with the court in the Litigation, that party
12   shall file a motion seeking to file the document under seal. No document may be filed
13   under seal (i.e., closed to inspection by the public) except pursuant to a court order that
14   authorizes the sealing of the particular document, or portions of it. A sealing order may
15   issue only upon a showing that the information is privileged or protectable under the law.
16   The request must be narrowly tailored to seek sealing only of the confidential or privileged
17   material. To file a document under seal, the parties must comply with the procedures
18   explained in Section 2.j of the Electronic Case Filing Administrative Policies and
19   Procedures Manual for the United States District Court for the Southern District of
20
                                                    
21
22   1
       The relevant rule states the following:
              Discovery motions must be timely. Any motion related to discovery disputes must be
23            filed no later than thirty (30) days after the date upon which the event giving rise to the
              dispute occurred. For oral discovery, the event giving rise to the dispute is the completion
24            of the transcript of the relevant portion of the deposition. For written discovery, the event
25            giving rise to the discovery dispute is the date of service of the response, or the passage of
              a discovery due date without response or production, not the date on which counsel reach
26            an impasse in meet and confer efforts.
     Judge Lopez Civil Chambers Rules, Section V.C.
27   2
       It is unclear if the parties requested the additional time to apply only to discovery disputes challenging a
     confidentiality designation or to all discovery disputes. However, this does not affect the instant order
28   because the Court is not inclined to allow a blanket exception to its chambers rules for either request.

                                                           2
                                                                                                              (LL)
1    California (hereinafter ‘Manual’), Civil Local Rule 79.2, and Chambers Rules. The
2    Manual                  can                  be                 found                  here:
3    https://www.casd.uscourts.gov/CMECF/SitePages/PoliciesAndProcedures.aspx.                 In
4    addition, in accordance with Judge Lopez’s preferences, a party must file a ‘public’ version
5    of any document that it seeks to file under seal. In the public version, the party may redact
6    only that information that is deemed ‘Confidential.’ The party shall file the redacted
7    document(s) simultaneously with a joint motion or ex parte application requesting that the
8    confidential portions of the document(s) be filed under seal and setting forth good cause
9    for the request.”
10         IT IS SO ORDERED.
11   Dated: December 17, 2018
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                              (LL)
